Order entered November 26, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-13-00586-CV

               IN RE RADIANT DARKSTAR PRODUCTIONS, LLC, Relator

                  Original Proceeding from the 134th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-13-02152

                                              ORDER
                           Before Justices FitzGerald, Lang, and Myers

       The Court has before it relator’s November 20, 2013 letter in which relator asserts the

trial court is in violation of this Court’s order of July 12, 2013. Relator asks that this Court issue

a mandate ordering the trial court to comply with this Court’s order or, alternatively, order the

Dallas County District Clerk to release the funds that were the subject of the mandamus action.

The Court will treat relator’s letter as a motion.

       After reviewing the record before us, we conclude the trial court’s August 12, 2013 order

complies with this Court’s July 12, 2013 order. Any complaint relator has regarding a different

or subsequent action by the trial court must be challenged by a new petition for writ of

mandamus. Accordingly, we DENY relator’s November 20, 2013 motion.


                                                        /s/   LANA MYERS
                                                              JUSTICE